Citation Nr: 0004033	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  98-03 764A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE


Entitlement to service connection for a middle and lower back 
disorder.



ATTORNEY FOR THE BOARD


L. J. Nottle, Counsel



INTRODUCTION

The appellant served on active duty or active duty for 
training from May 1996 to October 1996.  His claim comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a January 1997 rating decision of the Department of Veterans 
Affairs (VA) Regional Office in Chicago, Illinois (RO), 
which, in part, denied the appellant's claim for service 
connection for a middle and lower back disorder.



REMAND

The appellant claims that he currently has a back disorder 
that results from a back injury sustained during basic 
training, when he fell down stairs.  A review of the record 
reflects that additional action by the RO is necessary before 
the Board proceeds further in adjudicating the appellant's 
claim.  

In January 1998, the RO issued the appellant a Statement of 
the Case pertaining to the issue now before the Board.  In 
March 1998, the appellant perfected an appeal of the RO's 
January 1997 denial of that issue.  Thereafter, the appellant 
underwent VA examinations and a Social and Industrial Survey, 
the reports of which are associated with the claims file.  
Although the September 1999 VA examination report and Social 
and Industrial Survey Summary specifically refer to the 
appellant's back disorder, the RO did not consider this 
evidence in the context of the appellant's back claim.  
Rather, the RO considered this evidence only in relation to 
additional claims raised by the appellant in January 1998 and 
March 1998. 

Applicable regulations provide that an appellant is entitled 
to initial consideration of additional evidence received by 
the agency of original jurisdiction after an appeal has been 
initiated, provided the evidence is relevant to the issue on 
appeal, unless he or his representative waives consideration 
of such evidence.  38 C.F.R. §§ 19.31, 19.37 (1999).  If a 
waiver is not received from the appellant or his 
representative, the additional evidence must be referred to 
the RO for review and preparation of a Supplemental Statement 
of the Case, if appropriate.  In addition, the appellant must 
be afforded notice of the RO's decision and an opportunity to 
respond if the decision is adverse.  38 C.F.R. §§ 19.38, 
20.1304(c) (1999).  In this case, the appellant has not 
waived initial consideration of the September 1999 VA 
examination report and Social and Industrial Survey Summary, 
both of which, as stated previously, are pertinent to this 
claim.  Therefore, this case must be remanded to the RO for 
the purpose of complying with the aforementioned regulations.   

In addition, during the September 1999 Social and Industrial 
Survey, the appellant indicated that he had received 
treatment for, in part, his back at Bangar Hospital (in 
October 1996), the VA Medical Center in Chicago, Illinois 
(following discharge), and VAWS (beginning in November 1996).  
(Presumably VAWS means the VA Medical Center at Westside and 
is the same facility the appellant refers to as the VA 
Medical Center in Chicago, Illinois.)  Records of this 
treatment are not included in the claims file.  Therefore, 
the RO should endeavor to obtain such records from the VA 
facility or facilities mentioned above and advise the 
appellant that he should submit all medical records from any 
private providers noted.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Robinette v. Brown, 8 Vet.App. 69, 77-
80 (1995); see also Bell v. Derwinski, 2 Vet.App. 611, 613 
(1992).

Finally, service and post-service medical records reflect 
that the appellant currently has a back disorder that has 
been diagnosed as chronic severe strain of the lumbosacral 
spine, sclerosis and S1 spina bifida.  It also reflects that 
the appellant was treated for a back injuries in service, and 
that during multiple visits he indicated, contrary to the 
history he reported during his April 1966 entrance 
examination, that he had had back pain prior to his entrance 
into the service.  On separation examination in October 1996, 
the examining physician noted that the appellant had clinical 
abnormalities of the spine and diagnosed a strain, contusion 
secondary to a recent injury from a fall.  In December 1996, 
during a VA examination, an examiner confirmed that a back 
disorder still existed, and since that time, another examiner 
has diagnosed a chronic back disorder.  The Board finds that, 
in light of the inservice back injury, and the diagnosis of a 
back disability coupled with the filing of a claim so soon 
after service, the appellant has presented a well grounded 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.303 
(1999); Hampton v. Gober, 10 Vet. App. 481, 482 (1997).  It 
is the Board's judgment that an examination that includes a 
medical opinion as to the etiology of the appellant's back 
disorder(s) is warranted.


This case is REMANDED to the RO for the following 
development:

1.  The RO must clarify the dates and 
nature of the appellant's service (active 
duty, active duty for training, etc.)

2.  The RO should contact the appellant, 
request that he provide the names of all 
VA health care providers who have treated 
his back, and advise him to submit 
records of any back treatment by private 
health care providers.  The RO should 
then obtain and associate with the claims 
file records of the veteran's treatment 
at VA facilities, including those from 
the VA Medical Center in Chicago, 
Illinois, and VAWS (if separate from the 
former facility).  

3.  The RO should arrange for the 
appellant to undergo a VA medical 
examination for the purpose of 
determining the etiology of his back 
disorder.  In notifying the appellant of 
any scheduled examination, the RO should 
inform the appellant that a failure to 
report to the examination might result in 
the denial of his claim.  After the 
examination is arranged, the RO should 
provide the examiner with the appellant's 
claims file for use in the study of the 
appellant's claim.  The examiner should 
review the appellant's medical history, 
consider the appellant's current 
complaints, and conduct any indicated 
diagnostic tests necessary to determine 
the etiology of the appellant's back 
disorder.  Following a thorough 
examination, the examiner should render a 
professional opinion, with full 
supporting rationale, as to whether the 
appellant's back disorder preexisted 
service, and if so, whether it was 
aggravated or underwent a chronic 
worsening therein.  If the examiner 
determines that the disorder did not 
preexist service, he should indicate 
whether it is at least as likely as not 
that the disorder was incurred during 
service or is causally linked to an 
injury that occurred therein. 

4.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it 
complies with the above directive.  If 
the report is deficient in any manner, 
the RO should implement corrective 
procedures. 

5.  The RO should then review all of the 
additional evidence associated with the 
claims file since the Statement of the 
Case was issued in January 1998, and 
determine whether the appellant's claim 
may now be granted.  If the benefit 
sought is not granted, the RO should 
furnish the appellant and his 
representative a Supplemental Statement 
of the Case, which addresses all of the 
additional evidence, including the 
September 1999 VA examination report and 
Social and Industrial Survey summary, and 
afford them an opportunity to respond 
thereto before the record is returned to 
the Board for further appellate review.

The purpose of this REMAND is to afford the appellant due 
process of law and to obtain additional medical information 
in support of his claim.  By remanding this claim, the Board 
intimates no opinion, favorable or unfavorable, as to the 
claim's merits.






While this claim is in remand status, the appellant is free 
to submit additional supportive evidence and argument.  
However, he need not act until he is otherwise notified.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


